          Case 1:20-cr-00006-PB Document 76 Filed 09/08/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA                ]
                                        ]
v.                                      ]            No. 20-CR-00006-PB
                                        ]
CHRISTOPHER CANTWELL                    ]



     DEFENDANT’S OBJECTIONS TO THE GOVERNMENT’S EXHIBIT LIST

       Pursuant to Local Rule 16.1(g) and the Court’s Final Criminal Pretrial Order,

the defendant through counsel submits these objections to the government’s exhibit

list as follows:

       As to all exhibits, the defendant objects to their admission unless and until

the government lays a sufficient foundation establishing their admissibility,

including authenticating any item to be what the government claims it to be. See

Fed. R. Evid. 901(a).

       As to the following items of evidence, the defendant objects on grounds of

Fed. R. Evid. 401 through 404:

       Exhibits 101, 109, 109A, 301, 302, 303, 304, 502.

       As to the following items of evidence, the defendant objects on grounds of

Fed. R. Evid 106:

       Exhibits 105, 105A, 106, 106A, 107, 107A, 108, 108A.

       As to the following items of evidence, the defendant objects on hearsay and/or

Confrontation Clause grounds to statements made by speakers other than the

Defendant:
         Case 1:20-cr-00006-PB Document 76 Filed 09/08/20 Page 2 of 2




      Exhibits 105-110A,

      As to transcripts and Government-created timelines, the Defendant reserves

the right to object on grounds that they are inaccurate, incomplete, or include

references to and/or descriptions of events that are held to be inadmissible at trial.



                                               Respectfully submitted,

September 8, 2020
                                               /s/Jeffrey S. Levin
                                               Jeffrey S. Levin
                                               N.H. Bar No. 12901
                                               Federal Public Defender Office
                                               22 Bridge Street, 3rd floor
                                               Concord, NH 03301
                                               Tel. (603) 226-7360
                                               E-mail: Jeff_Levin@fd.org


                                               /s/ Eric Wolpin
                                               Eric Wolpin
                                               N.H. Bar No. 18372
                                               Federal Public Defender Office
                                               22 Bridge Street, 3rd floor
                                               Concord, NH 03301
                                               Tel. (603) 226-7360
                                               E-mail: Eric_Wolpin@fd.org



                            CERTIFICATE OF SERVICE

       I hereby certify that this document, filed through the ECF system, will be
sent electronically through ECF on September 8, 2020.

                                               /s/Eric Wolpin
